Opinion by
Keefe, J.
At the trial the importer’s oath of short shipment was admitted in evidence for the sole purpose of establishing that it had been filed in compliance with the regulations. No attempt was made by the plaintiff to establish that there actually had been a nonimportation of the four bags of sugar in question. It was held that the plaintiff had failed to overcome the presumption of correctness attaching to the collector’s action. (Altman v. United States, 13 Cust. Ct. 56, C. D. 868, followed.) The protest was therefore overruled.